DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species IV of Fig 35B in the reply filed on 1/18/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because Figures 35A and 35B require different actuating means, gear system vs belt system which cannot be used together and mutually exclusive to each other.
The requirement is still deemed proper and is therefore made FINAL.
Therefore, claims 3 and 8 which are directed to Fig 35A are withdrawn from further examination/consideration.

Drawings
The drawings are objected to because a reference number 274 in figure 37 is pointing at a part of an upper jack screw whereas the reference number 274 is a lower collar of a middle jack screw.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  “an engaging gear and rotation rod” should be corrected as --an engaging gear and a rotation rod-- for clarity.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “an engaging gear and rotation rod” should be corrected as --an engaging gear and a rotation rod-- for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Johnson (1,541,577).
Regarding claim 1, Johnson (‘577) discloses a jack screw system comprising: 
an upper jack screw 15,22 (pg1 lines61-70) further comprising a solid interior (a combination of the element 22 and the element 15; when the element 15 is fixedly inserted into the element 22) which extends outwardly at an upper jack screw distal end (lower end), a plurality of upper jack screw teeth (fig1), and a cap 16 (pg1 line67; fig2) at an upper jack screw proximal end (an upper end);
a middle jack screw 11 (pg1 line51) further comprising a plurality of interior middle jack screw teeth (fig1, pg1 lines51-52, “internally … threaded”) which engage with the upper jack screw teeth (pg1 lines60-63), a plurality of exterior middle jack screw teeth (fig1, pg1 lines51-52, “externally threaded”), an upper collar 12 (pg1 line54; fig1) at a middle jack screw proximal end (an upper end), a lower collar (a lowermost part of the exterior middle jack screw teeth) at a middle jack screw distal end (lower end), and an outer collar (an uppermost part of the interior middle jack screw teeth) at the middle jack screw proximal end; and
a lower jack screw 10 (pg1 line48) further comprising a base (fig1) at a lower jack screw distal end (a lower end), a plurality of lower jack screw teeth (pg1 line50; “internal screw thread”) positioned along a lower jack screw interior (fig1) which engage with exterior middle jack screw teeth (fig1), and a portion extending inwardly at a lower jack screw proximal end (an uppermost part of the lower jack screw teeth).
Regarding claim 2, Johnson discloses the jack screw system of claim 1, wherein the outer collar 12 comprises a gear (pg1 line54; “gear”) which can engage with an engaging gear 13 (pg1 line58) and a rotation rod 14 (pg1 line58).
Regarding claim 4, Johnson discloses the jack screw system of claim 1, wherein the jack screw system is telescopic (fig1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (1,541,577) in view of Jussila (US 2016/0304329 A1).
Regarding claim 5, Johnson discloses the jack screw system of claim 1 however does not explicitly disclose that that jack screw system is controlled by a control panel. It is noted that Johnson disclose that the jack screw system is manually controlled. Jussila (‘329) teaches that it is known to use a control panel for controlling a jack system (para[0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to use a control panel, as taught by Jussila, for the purpose of automatically controlling the jack system. It is also noted that it has been held that  broadly providing an automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (MPEP 2144.04 B. III).
Regarding claim 6, Johnson (‘577) discloses a jack screw comprising: 
an upper jack screw 15,22 (pg1 lines61-70) further comprising a solid interior (a combination of the element 22 and the element 15; when the element 15 is fixedly inserted into the element 22) which extends outwardly at an upper jack screw distal end (lower end), a plurality of upper jack screw teeth (fig1), and a cap 16 (pg1 line67; fig2) at an upper jack screw proximal end (an upper end);
a middle jack screw 11 (pg1 line51) further comprising a plurality of interior middle jack screw teeth (fig1, pg1 lines51-52, “internally … threaded”) which engage with the upper jack screw teeth (pg1 lines60-63), a plurality of exterior middle jack screw teeth (fig1, pg1 lines51-52, “externally threaded”), an upper collar 12 (pg1 line54; fig1) at a middle jack screw proximal end (an upper end), a lower collar (a lowermost part of the exterior middle jack screw teeth) at a middle jack screw distal end (lower end), and an outer collar (an uppermost part of the interior middle jack screw teeth) at the middle jack screw proximal end; and
a lower jack screw 10 (pg1 line48) further comprising a base (fig1) at a lower jack screw distal end (a lower end), a plurality of lower jack screw teeth (pg1 line50; “internal screw thread”) positioned along a lower jack screw interior (fig1) which engage with exterior middle jack screw teeth (fig1), and a portion extending inwardly at a lower jack screw proximal end (an uppermost part of the lower jack screw teeth).
However, Johnson does not explicitly disclose that the jack screw is used as a part of a furniture to raise and lower a piece of furniture.
Jussila (‘329) teaches a system for raising and lowering a piece of furniture (fig1; abstract) comprising at least one jack screw (para[0010], “at least two threaded telescopic mechanisms”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to use a jack screw to be used to raise and lower a piece of furniture, as taught by Jussila, as to work as a lifting mechanism.
Regarding claim 7, the combination of Johnson and Jussila teaches the system of claim 6. Johnson further discloses wherein the outer collar 12 comprises a gear (pg1 line54; “gear”) which can engage with an engaging gear 13 (pg1 line58) and a rotation rod 14 (pg1 line58).
Regarding claim 9, the combination of Johnson and Jussila teaches the system of claim 6. Johnson further discloses wherein the jack screw system is telescopic (fig1).
Regarding claim 10, the combination of Johnson and Jussila teaches the system of claim 6. Jussila (‘329) further teaches that it is known to use a control panel for controlling a jack system (para[0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to use a control panel, as further taught by Jussila, for the purpose of automatically controlling the jack system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723